Daniels, J.
The evidence was sufficient to justify a jury in concluding that.the defendant was induced to give the note by means of fraudulent representations; and that subjected the plaintiff to the obligation of proving that himself and deceased indorsee became holders for value without notice, before a recovery could legally be directed in their favor. Bank v. Green, 43 N.Y. 298; Harger v. Worrall, 69 N. Y. 370. That proof was not given. Neither did the complaint allege that the note had been transferred to them for value, nor did the answer admit that to be the fact. That the fraud was reasonably well established has been shown by the opinion of Mr. Justice Brady. And it was necessary, before a recovery could be directed, that this other proof should have been added. The exception to the direction of a verdict, as the case then stood, was well founded. The judgment, therefore, should be reversed, and a new trial ordered, with costs to the defendant to abide the result.
Van Brunt, P. J., concurs.